


110 HR 6985 IH: Military Air Travel Fairness Act of

U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6985
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2008
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to require air
		  carriers to waive certain baggage fees for members of the uniformed services
		  traveling under orders.
	
	
		1.Short titleThis Act may be cited as the
			 Military Air Travel Fairness Act of
			 2008.
		2.Waiver of certain
			 baggage fees
			(a)Baggage fee
			 waiverSubchapter I of
			 chapter 417 of title 49, United States Code, is amended by adding at the end
			 the following:
				
					41724.Baggage fee
				waiver for certain members of the uniformed services
						(a)Baggage fee
				waiverAn air carrier shall
				waive any fee imposed for up to 3 items of baggage checked by a member of the
				uniformed services under orders who is a passenger of an air carrier on a
				scheduled flight in air transportation or intrastate air transportation.
						(b)Oversize and
				overweight itemsSubsection (a) shall not apply in the case of an
				item of checked baggage that is oversize or overweight, as defined by the
				Secretary by regulation.
						.
			(b)RegulationsNot later than 30 days after the date of
			 enactment of this Act, the Secretary of Transportation shall issue regulations
			 to carry out the amendment made by subsection (a).
			(c)ApplicabilityThe
			 amendment made by subsection (a) shall apply to baggage described in such
			 subsection when the regulations are issued pursuant to subsection (b).
			(d)Clerical
			 amendmentThe analysis for subchapter I of chapter 417 is amended
			 by adding at the end the following:
				
					
						41724. Baggage fee waiver for certain
				members of the uniformed
				services.
					
					.
			
